NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat transfer device comprising: the heat pipe has a counter-sunk region that includes a wall and a ledge adjacent the wall, wherein the wall extends around and at least partially defines an opening, wherein the first wall portion is recessed in the opening of the counter-sunk region of the heat pipe and contacts the ledge, and the first wall portion is in thermal communication with both the ledge and the wall of the counter- sunk region, wherein the first wall rests in contact on the ledge so as to close the through-opening, a third wall portion extends between the first wall portion and the second wall portion, wherein a plane extends through the heat transfer device such that the entire first wall portion is on a first side of the plane and the entire second wall portion is on a second, opposite side of the plane, wherein the first wall portion is supported by and sealed to a surface of the third wall portion along a periphery of the first wall portion.
The closest prior art reference is: Kaufmann (6473303):
 	Kaufmann discloses a heat transfer device comprising: a heat pipe having a first wall portion, a second wall portion, and a vapor chamber disposed between the first wall portion and the second wall portion, wherein the first wall portion includes a plurality of layers of different materials, and wherein one of the layers of materials has a lower coefficient of thermal expansion than another one of the layers of materials,

Further, there appears to be no reason to modify Kaufmann to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763


/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763